Exhibit 10.3

 



KCAP Financial, Inc.

Employee Restricted Stock Award Agreement

 

KCAP FINANCIAL, INC. STRONGLY ENCOURAGES YOU TO SEEK THE ADVICE OF YOUR OWN
LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR AWARD AND ITS TAX
CONSEQUENCES.

 

The undersigned Grantee (the “Grantee”) (i) acknowledges receipt of an award
(the “Award”) of restricted stock from KCAP Financial, Inc., a Delaware
corporation (the “Company”), under the Company’s 2006 Equity Incentive Plan as
Amended and Restated Effective June 20, 2014 (the “Plan”), subject to the terms
set forth below and in the Plan; and (ii) agrees with the Company as follows:

 

1.Effective Date. This Restricted Stock Award Agreement (the “Award Agreement”)
shall take effect as of June 20, 2014, which is the grant date of the Award (the
“Grant Date”). The Grantee shall be the record owner of the Shares on the Grant
Date.

 

2.Shares Subject to Award. The Award consists of a total of
_________________________ shares of Common Stock of the Company, par value $0.01
per share (the “Shares”).

 

The Grantee’s rights to the Shares are subject to the restrictions described in
this Award Agreement and the Plan (which is incorporated herein by reference
with the same effect as if set forth herein in full) in addition to such other
restrictions, if any, as may be imposed by law.

 

3.Nontransferability of Shares. Except as provided in this Award Agreement or
the Plan, the Shares acquired by the Grantee pursuant to this Award Agreement
shall not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed and are subject to a substantial risk of forfeiture.

 

4.Forfeiture Risk. If the Grantee's employment with the Company and its
subsidiaries ceases for any reason, then, except as provided in Section 7, any
and all outstanding and unvested Shares acquired by the Grantee hereunder shall
be automatically and immediately forfeited.

 

The Grantee hereby (i) appoints the Company as the attorney-in-fact of the
Grantee to take such actions as may be necessary or appropriate to effectuate a
transfer of the record ownership of any Shares that are unvested and forfeited
hereunder, (ii) agrees to deliver to the Company, as a precondition to the
issuance of any certificate or certificates with respect to unvested Shares
hereunder, one or more stock powers, endorsed in blank, with respect to such
Shares, and (iii) agrees to sign such other powers and take such other actions
as the Company may reasonably request to accomplish the transfer or forfeiture
of any unvested Shares that are forfeited hereunder.

 

5.Book Entry Form. Unvested Shares are to be held in book entry form and the
Grantee agrees that the Company may give stop transfer instructions to the
depositary, stock transfer agent or other keeper of the Company’s stock records
to ensure compliance with the provisions hereof.

 

6.Certificates for Unvested Shares. The Company may, upon request, issue the
Grantee a certificate representing unvested Shares. The administrative costs and
risk of loss of such certificated shares are the sole responsibility of the
Grantee. In addition to any legend required by applicable law, any certificates
issued representing Shares shall contain a legend substantially in the following
form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
KCAP FINANCIAL, INC. 2006 EQUITY INCENTIVE PLAN AS AMENDED AND RESTATED
EFFECTIVE JUNE 20, 2014, AND THE RESTRICTED STOCK AWARD AGREEMENT RELATING TO
THE SHARES ENTERED INTO BETWEEN THE REGISTERED OWNER AND KCAP FINANCIAL, INC.
COPIES OF SUCH PLAN AND AWARD AGREEMENT ARE ON FILE IN THE OFFICES OF KCAP
FINANCIAL, INC.

 

 

 

  

7.Vesting of Shares. Unless earlier vested pursuant to the Plan, the
restrictions on the Shares granted hereunder shall lapse, i.e., the Shares shall
vest, during the Grantee’s employment by the Company or a subsidiary thereof in
accordance with the provisions of this Section 7 and applicable provisions of
the Plan, as follows:

 

i.The Shares shall vest in four (4) equal annual installments beginning on the
first anniversary of the Grant Date, provided that the Grantee remains in the
continuous employment of the Company or a subsidiary through each vesting date.

ii.Notwithstanding the foregoing, if the Grantee’s employment terminates for any
reason, then all unvested Shares will be automatically and immediately forfeited
back to the Company. (However, if Grantee has a written employment agreement
with the Company with terms contrary to this provision 7(ii), the terms of the
written employment agreement shall govern.)

 

8.Settlement of Vested Shares. Each Share that is vested in accordance with this
Award Agreement shall be settled by the issuance of a whole share of Common
Stock.

 

Unless a Section 83(b) election is made within 30 days of the Grant Date, vested
Shares shall be treated as compensation and shall be taxed at normal federal,
state and local income tax rates at the fair value of the Shares on the vesting
date.

 

The Company's obligation to deliver a certificate upon vesting representing such
vested Shares shall be subject to the Grantee’s satisfaction of all applicable
federal, state and local income and employment tax withholding obligations. The
Grantee may satisfy such obligation(s), in whole or in part, by (i) delivering
to the Company a check for the amount required to be withheld or (ii) if
permitted under the 1940 Act and as the Board in its sole discretion approves in
any specific or general case, having the Company withhold Shares or delivering
to the Company already-owned shares of Common Stock, in either case having a
fair market value equal to the amount required to be withheld, as determined by
the Company. In addition, to the extent that the Company so chooses, the Company
can hold back 100% of the Grantee's compensation earned after such obligations
arose and such held back amount shall be applied by the Company to satisfy such
obligations.

 

9.Delivery of Vested Shares. Delivery of vested Shares is conditioned on: (i)
the Grantee’s satisfaction of applicable tax withholding requirements as set
forth in Section 8 of this Award Agreement; (ii) the completion of any
administrative steps (for example, but without limitation, the transfer of
certificates) that the Company may reasonably impose; and (iii) applicable
requirements of federal and state securities laws.

 

For any vested Shares that have been requested to be settled by the Grantee, the
Company will take such steps as it deems necessary or appropriate to record and
manifest such Shares for delivery to the Grantee without restriction on
transferability. At the direction of the Grantee, delivery may be either in
book-entry form through the Depository Trust Company (or a nominee thereof) to
an account at the Grantee’s direction or certificated, without the aforesaid
legend, and issued and delivered to the Grantee. The Grantee agrees to complete
and execute any documents and to take any additional action that the Company may
request to enable it to deliver the vested Shares to the Grantee.

 

10.Fractional Shares. Fractional shares shall not vest hereunder, and when any
provision hereof may cause a fractional share to vest, any vesting in such
fractional share shall be postponed until such fractional share and other
fractional shares equal a vested whole share.

 

 

 

  

11.Dividends, etc. The Grantee shall be entitled to (i) receive any and all
dividends or other distributions paid with respect to those vested and unvested
Shares of which the Grantee is the record owner on the record date for such
dividend or other distribution, whether or not vested at such time, in the same
form and amount as any holder of Stock receives, and (ii) vote any Shares of
which the Grantee is the record owner on the record date for such vote;
provided, however, that any property (other than cash) distributed with respect
to a share of Stock (the “Associated Share”) acquired hereunder, by reason of a
stock dividend, stock split or other similar adjustment to the Stock pursuant to
Section 4(d) of the Plan, shall be subject to the restrictions of this Award
Agreement in the same manner and for so long as the Associated Share remains
subject to such restrictions, and shall be promptly forfeited if and when the
Associated Share is so forfeited. Notwithstanding the foregoing, the Grantee
shall elect, and hereby irrevocably appoints the Company’s Chairman of the Board
and the Company’s Secretary as the Grantee’s attorneys-in-fact to elect on
Grantee’s behalf in the absence of an election from Grantee, to receive cash
distributions under the Company’s dividend reinvestment plan in respect of all
unvested Shares under this Award Agreement.

 

12.Sale of Vested Shares. The Grantee acknowledges and agrees that any Common
Stock issued in respect of vested Shares hereunder may be traded only as
permitted by the Company’s Codes of Ethics, policies and procedures.

 

13.Provisions of the Plan. This Grant is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the date of the grant of this Award is available to the
Grantee and the Grantee agrees to be bound by the terms of the Plan and this
Award. In the event of any conflict between the terms of this Award and the
Plan, the terms of this Award shall control.

 

14.Definitions. Capitalized terms defined in this Award Agreement are used
herein as so defined. Capitalized terms used in this Award Agreement and not
otherwise defined herein shall have the meaning provided in the Plan.

 

15.Change in Capital Structure. In accordance with Section 4(d) of the Plan, the
terms of this Award Agreement shall be adjusted as the Board determines is
equitably required in the event the Company effects one or more stock dividends,
stock split-ups, subdivisions or consolidations of shares or other similar
changes in capitalization.

 

16.No Employment Commitment; Tax Treatment. Nothing herein contained shall be
deemed to be or constitute an agreement or commitment by the Company or any of
its subsidiaries to continue the Grantee in its employ. The Company makes no
representation about the tax treatment to the Grantee with respect to receipt or
settlement of the restricted Shares or acquiring, holding or disposing of the
Shares.

 

17.Grantee Bound by Plan. The Grantee hereby acknowledges that a copy of the
Plan as in effect on the date hereof has been made available to the Grantee and
agrees to be bound by all the terms and provisions thereof (as such Plan may be
amended from time to time in accordance with the terms thereof).

 

18.General. For purposes of this Award Agreement and any determinations to be
made by the Board or the Committee, as the case may be, hereunder, the
determinations by the Board or the Committee, as the case may be, shall be
binding upon the Grantee and any transferee.

 

Agreed as of the Grant Date Shown Above:           KCAP FINANCIAL, INC.  
GRANTEE                 Name: Edward U. Gilpin   Print Name Title: Chief
Financial Officer                   Signature

 

 

 

 

